Citation Nr: 1228149	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  11-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, including as due to herbicide exposure.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1951 to January 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2011 rating decisions of the Columbia, South Carolina RO.  In July 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Parkinson's disease was not manifested in service, paralysis agitans was not manifested in the first year following the Veteran's discharge from active duty, and the Veteran's Parkinson's disease is not shown to be related to his service.

2.  It is reasonably shown that throughout the relevant appeal period (since May 3, 2010), the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is it shown to have been manifested by symptoms productive of total occupational and social impairment.

CONCLUSIONS OF LAW

1.  Service connection for Parkinson's disease is not warranted.  38 U.S.C.A. 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD from May 3, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  May 2010 and June 2011 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  At the July 2012 Travel Board hearing before the undersigned, the Veteran was advised of what is still needed to substantiate his claims; his testimony reflects that he is aware of what remains necessary.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA PTSD examination in October 2011, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to factor # 3 above (indication that the claimed disability may be associated with service or with another service-connected disability), the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the claimed disability of Parkinson's disease, a VA examination is not needed because there is no evidence suggesting the Veteran's Parkinson's disease may be related to his service.  Therefore, the low threshold set in McLendon is not met.  

The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including the evidence available through Virtual VA (the online claims file database), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Service connection for Parkinson's disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disease (including paralysis agitans) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for paralysis agitans).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Evidence of record, including VA treatment records, shows the Veteran receives treatment for Parkinson's disease.  It is not in dispute that he has such disability.  

The Veteran contends that his current Parkinson's disease was incurred due to herbicide exposure in service.  The STRs are silent for any complaints, findings, treatment, or diagnosis of Parkinson's disease or any potentially related symptoms.  On January 1953 service separation examination all systems, including neurologic, were normal on clinical evaluation.

On March 2007 VA treatment, the Veteran first reported some episodes of orthostatic dizziness, with one episode of syncope the previous summer.  The assessment was hypertension with orthostatic hypotension secondary to diabetes, with suggested possible autonomic neuropathy contributing to orthostasis.  A November 2007 neurology report included abnormal results on NCV testing, with evidence of a mild asymmetric polyneuropathy, moderate bilateral carpal tunnel syndromes, and a right ulnar neuropathy localized to the elbow.

On January 2008 VA examination, the Veteran's main concern was a tremor in the right hand, which occurred at rest only and went away when moving the hand; he reported that he had lost grip strength in the hand.  Following a physical examination, the examiner opined that the polyneuropathy of the lower extremities was consistent with a diabetes-related neuropathy, which would also include the upper extremities carpal tunnel syndrome or median neuropathy; and the right ulnar neuropathy was most likely related to compression of the ulnar nerve at the elbow.  Notably, the examiner opined that the Veteran's right hand tremor was typical of an early Parkinson tremor.

On January 2009 VA treatment, the Veteran reported having a tremor in the right hand with onset in the thumb three to four years earlier; the assessment was tremor with Parkinsonian features.  On August 2009 VA treatment, the Veteran reported having a right hand tremor which had gradually worsened; it was noted that he had been diagnosed with Parkinson's disease.  On January 2010 VA treatment, no improvement in the right hand tremor was noted.  The Veteran was noted to have an intermittent rest tremor that varied in intensity and amplitude, at times shaking his whole body and head.  The diagnosis was paralysis agitans.  The treating neurologist noted that the Veteran showed a rest tremor "that may be Parkinsonian" but his condition did not appear to respond to dopamine therapy, which was noted to often be the case with secondary Parkinsonian conditions arising from diabetes mellitus, hypercholesterolemia, vitamin B12 deficiency, and hypertension.

Subsequent VA treatment records include a continuing diagnosis of paralysis agitans and tremor with Parkinsonian features, and treatment for these conditions.  On September 2011 VA treatment, a provisional diagnosis of Parkinsonism was given.

At the July 2012 videoconference Board hearing, the Veteran testified that he did not have Parkinson's disease before entering service, and he had no family history of the disease.  He testified that his MOS in service was a machine gunner and he was an assistant driver on a tank, performing missions every night on patrol when he was stationed in Korea.  He testified that he was currently being treated for Parkinson's disease yet no treating doctor had ever related his Parkinson's disease to his military service.  The Veteran's representative noted that VA recognizes the use of, and presumed exposure to, Agent Orange in Korea in 1968 and 1969 and cited the Veteran's service in the DMZ (Demilitarized Zone)(more than a decade earlier).  The Veteran testified that he could not recall when he was diagnosed with Parkinson's disease, and he began experiencing the tremors associated with the disease after his service; he testified that the tremors had worsened over the years.  He testified that there would not be any treatment or examination records after service that would have noted the Parkinson's tremors.

There is no postservice diagnosis of paralysis agitans, Parkinson's disease, or any potential early symptoms of Parkinson's disease until approximately 54 years after the Veteran's discharge from active duty, and the Veteran, himself, has indicated that he did not receive postservice treatment for Parkinson's disease for many years after his discharge from service.  Significantly, the Veteran's claims file includes VA medical records dating back to 1998; there is no suggestion of Parkinson's disease or any early symptoms thereof prior to the first assessment of orthostatic hypotension in 2007.  Consequently, service connection for Parkinson's disease on the basis that such disease became manifest in service, and persisted, is not warranted.  Inasmuch as there is no evidence that paralysis agitans was manifested in the Veteran's first year following his separation from active duty, presumptive service connection for such disability as a chronic disease under 38 U.S.C.A. § 1112 likewise is not warranted.  

The Veteran alleges a presumptive theory of entitlement to service connection for Parkinson's disease; he claims that such disability resulted from his exposure to Agent Orange while serving along the demilitarized zone (DMZ) in Korea.  Indeed, VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  However, review of that section reveals that the Department of Defense has determined that herbicides were used along the DMZ in Korea between April 1968 and July 1969.  The Veteran served from 1951 to 1953.  Therefore his service falls outside the temporal parameters of possible exposure to herbicides in Korea, and cannot be found entitled to consideration of his claim based on the presumptive provisions in 38 U.S.C.A. § 1116.

Furthermore, there is no competent evidence that relates the Veteran's Parkinson's disease to his service, or even suggests there may be such nexus.  The etiology of Parkinson's disease in any specific case is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran lacks the training/experience to offer a probative opinion in the matter.  Significant also is the 54 year postservice interval during which the Veteran (as he has acknowledged) received no treatment for Parkinson's disease, or any potential symptoms thereof.  The United States Court of Appeals for the Federal Circuit has held that such lengthy time interval between service and the initial postservice evidence of a disability is (of itself) a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (in a claim seek to establish service connection on the basis a disability was aggravated by service).

In summary, there is no competent evidence that the Veteran's Parkinson's disease might be etiologically related to his service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim.

Increased rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Veteran's claim for an increased rating for PTSD was received by VA on May 3, 2011; consequently the period for consideration is from May 2010.  

On July 2010 VA treatment, the Veteran reported lately having more difficulties than before with low mood, depression, and irritability.  He denied any suicidal ideation.  He believed that going back on an antidepressant medication would be helpful, and he found sleep medication to be helpful as well.  On mental status examination, he was dressed casually and appropriately and he was fully oriented to person, place, time and situation.  His behavior was calm and cooperative and there was no abnormal psychomotor activity.  His speech was spontaneous and normal in rate and volume.  His mood was described as "not great, just trying to make it", and his affect was congruent, stable, and euthymic.  His thought process was linear and goal-directed, and his thought content was without any overt symptoms of psychosis.  He did not report any suicidal or homicidal ideation.  His impulse control, judgment, and insight were good.  The diagnosis was chronic PTSD, and the Veteran was prescribed Citalopram for depressive symptoms and continued on Trazodone for insomnia.

On September 2010 VA treatment, the Veteran reported that he was a little more calm and a little less depressed since beginning the medication Citalopram.  On mental status exam, he was dressed casually and appropriately and had a unilateral coarse tremor of the right hand and arm.  He was fully oriented to person, place, time, and situation, and his behavior was calm and cooperative.  There was no abnormal psychomotor activity.  His speech was spontaneous and normal in rate and volume.  His mood was described as "a little more calm", and his affect was congruent, stable, and euthymic.  His thought process was without any overt symptoms of psychosis, and he did not voice any suicidal or homicidal ideation.  His impulse control, judgment, and insight were good.  The diagnosis was chronic PTSD.

On June 2011 VA treatment, the Veteran reported that he still had intermittent PTSD symptoms including insomnia, nightmares, intrusive thoughts, hyperarousability, anxiety, and avoidance.  He reported having difficulty coping with and accepting the limitations on his activity level caused by Parkinson's and diabetic neuropathy.  He reported that his mood would get depressed sometimes but he denied having any suicidal ideations.  His wife was supportive and caring.  On mental status exam, he was dressed casually and appropriately and had a unilateral coarse tremor of the right hand and arm.  He was fully oriented to person, place, time, and situation, and his behavior was calm and cooperative.  There was no abnormal psychomotor activity.  His speech was spontaneous and normal in rate and volume.  His mood was described as "not too good, and his affect was congruent, stable, and euthymic. His thought process was linear and goal-directed, and his thought content was without any overt symptoms of psychosis.  He did not report any suicidal or homicidal ideation.  His impulse control, judgment, and insight were good.  The diagnosis was chronic PTSD.  The Veteran's prescription for Trazodone was increased slightly.

In a September 2011 statement, the Veteran's wife stated that his PTSD was getting worse as he gets older.  She reported that he has nightmares and fights in his sleep, and he hears things and sees things that are not there.  She stated that sometimes he throws his arms across and hit her while sleeping but does not remember it when waking up.  She stated that he gets very depressed when he has to stay inside.  She reported that he loves to work on things and make things but due to macular degeneration and glaucoma he can no longer see to do the things he used to do, and he gets very upset when he cannot do them.  She reported that he is very short-tempered and ill-natured with her, and she tries to calm him down.  She reported that he will say that "life isn't worth living like this now" and she worries about him.

On October 2011 VA examination, it was noted that the Veteran has a history of treatment for psychiatric conditions including adjustment disorder and mood disorder, but PTSD is the most consistent diagnosis.  The examiner noted that a cognitive disorder, not otherwise specified, was diagnosed in September 2009 following a SLUMS test; on current examination, the examiner found that the Veteran demonstrated mild forgetfulness and mild impairment in abstraction but there was no evidence of the level of impairment noted by the SLUMS test.  The Veteran reported that he had been married for 50 years and described his marriage as "real good".  He reported that he worked in a textile plant for 34 years until it closed.  

Regarding PTSD diagnostic criteria, the examiner found that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and his response involved intense fear, helplessness or horror.  The Veteran reported re-experiencing symptoms including recurrent and distressing recollections of the event including images, thoughts or perceptions; recurrent distressing dreams of the event; and acting or feeling as if the traumatic event were recurring, including a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated.  He reported avoidance symptoms including efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; and markedly diminished interest or participation in significant activities.  He reported arousal symptoms including difficulty falling or staying asleep, irritability, or outbursts of anger, and hypervigilance.  He also reported depressed mood and anxiety but denied any suicidal or homicidal ideation.  The examiner found that the PTSD symptoms described cause clinically significant distress or impairment in social, occupational, or other important areas of the Veteran's functioning.  The diagnosis was chronic moderate PTSD; no other mental disorder was diagnosed.  A GAF score of 50 was assigned.  The examiner opined that the Veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

At the July 2012 videoconference Board hearing, the Veteran testified that he was receiving VA treatment for PTSD consisting of counseling and medication.  He testified that his PTSD had worsened, including getting up at night and wandering around the house and having some suicidal or homicidal ideations.  He testified that his family members help to take care of him, and he spends his time sitting at home and sleeping as he had not even thought about whether there was anything else he would like to do.  He testified that his treating psychiatrist had related his memory loss to his PTSD; the Board notes that the Veteran clearly has severe memory loss which was evident at the hearing.  He testified that he would be satisfied with a 70 percent rating for PTSD, and his representative contended that the Veteran's symptoms warrant a 70 percent rating.

The Board finds that the Veteran, his wife, his treating VA mental health personnel, and the VA examiner have reported symptoms associated with PTSD that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms have included suicidal ideation (with no attempt); some obsessional rituals which interfere with routine activities (getting up in the middle of the night to wander around the house); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (frequent depression); impaired impulse control (such as unprovoked irritability toward his wife); and difficulty in adapting to stressful circumstances (becoming very upset because of his decreased ability to perform hobbies he enjoys due to physical disability, and spending his time sitting at home and sleeping for lack of any better ideas or motivation to do anything else), throughout the appeal period.  Notably, while the October 20111 VA examiner indicated that the symptoms of the Veteran's PTSD were "mild or transient", that examiner (in the same report) also assigned a GAF score of 50 (signifying serious symptoms).

The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health personnel, his wife, and the VA examiner.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout since May 3, 2010.  38 C.F.R. § 4.7.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such PTSD symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  Consequently, the Board finds that the criteria for a schedular 100 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 50 reflect serious (but not total) disability, so as to warrant a 100 percent rating.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

Service connection for Parkinson's disease is denied.

A 70 percent rating is granted for the Veteran's PTSD effective May 3, 2010, subject to the regulations governing payment of monetary awards.   


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record.  The Veteran has reported that he worked for a textile plant for 34 years until it closed, and he has not worked since that time; he testified that he did not work anymore, although it was unclear from the hearing transcript whether he related this specifically to his PTSD.  Regardless, the schedular requirements for a TDIU rating are now met, and the matter of entitlement to a TDIU rating has not been developed or adjudicated.  Therefore, it must be remanded for such action. 

Accordingly, the case is REMANDED for the following action:
The RO should fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the RO regarding his entitlement to a TDIU rating.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


